4 F.3d 984
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Carrie H. CRAWFORD;  Joe D. Crawford, Plaintiffs-Appellants,v.STATE OF MARYLAND, Defendant-Appellee.
No. 92-2190.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 1, 1993.Decided:  September 24, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Benson E. Legg, District Judge.  (CA-92-1251-L)
Carrie H. Crawford, Joe D. Crawford, Appellants Pro Se.
D.Md.
AFFIRMED.
Before WILKINS and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Carrie and Joe Crawford appeal from the orders of the district court dismissing without prejudice their petition for removal, pursuant to 28 U.S.C. Sec. 1443(1) (1988), and denying their motion for preliminary injunction.  Our review of the record and the opinions of the district court discloses that this appeal is without merit.  In addition, we find that the petition for removal was without substantive merit because it contemplated broad contentions under generally applicable constitutional rights, rather than "any law providing for specific civil rights stated in terms of racial equality."  Georgia v. Rachel, 384 U.S. 780, 792 (1966);  see also Johnson v. Mississippi, 421 U.S. 213, 222 (1975);  City of Greenwood v. Peacock, 384 U.S. 808 (1966).  We therefore affirm the district court's order but modify it, pursuant to 28 U.S.C. Sec. 2106 (1988), to show that the dismissal is with prejudice.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED